Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oberholzer (US 2007/0270601 A1) in view of Gewehr (US 20120322654 A1) and Scherer et al. (US 20120003199 A1)
Oberholzer teaches a stable copper hydroxide composition as fungicides for plant protection against various pest. See, particularly, the abstract, paragraphs [0012]. The composition may further comprising one or more other known fungicides, such as azoxystrobin, picoxystrobin, trifloxystrobin, and boscalid. See, particularly, paragraphs [0080] to [0082]. The composition also comprises surfactant, solid or liquid diluent, such as  water. See, paragraph [0050].
Oberholzer does not teach expressly a fungicidal composition comprising a fungicidal combination consisting of copper hydroxide, boscalid and a strobilurin fungicide, such as trifloxystrobin or pyraclostrobin, and at least one agriculturally acceptable excipient, and a kit comprising the same, and method of using the same for treating soybean rust. 
However, Gewehr teach a synergistic combination of boscalid and another fungicidal compound. Gewehr reveals that boscalid has been known as being particularly useful against various plant rust, including soybean rust. See, particularly, the abstract, paragraphs [0025] to [0064]. Gewehr further reveals that “Mixing the binary mixtures according to the invention or the compositions comprising them in the use form as fungicides with other fungicides results in many cases in an expansion of the fungicidal spectrum of activity being obtained or in a prevention of fungicide resistance development. Furthermore, in many cases, synergistic effects are obtained” See, paragraph [0105]. Expressly disclosed other fungicides include, azoxystrobin, picoxystrobin, pyraclostrobin, bixafen, and copper compounds, such as copper hydroxide. See, paragraphs [0106] to [0109]; [0133]. Scherer et al. teach the employment of synthetic fungicides mixture for controlling harmful fungi, particularly, those pathogenic fungi infecting plants, such as soybean rust. See, particularly, the abstract, paragraphs [0166] to [0167]. Scherer et al. reveals various known fungicidal agents, including boscalid, bixafen, azoxystrobin, picoxystrobin, pyraclostrobin, copper hydroxide et al. are useful in the synthetic fungicidal mixture. See, particularly, paragraphs [0040], [0043], [0046], and [0058]-[0059]. Particular preferred mixture comprising pyraclostrobin and boscalid. See, particularly, paragraphs [0060], [0070]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further include the other known fungicides, e.g., boscalid and pyraclostrobin in the copper hydroxide fungicidal composition of Oberholzer, to make a kit comprising the composition and to use the composition for treating soybean rust in the plants. 
A person of ordinary skill in the art would have been motivated to further include the other known fungicides, e.g., boscalid and pyraclostrobin in the copper hydroxide fungicidal composition of Oberholzer, to make a kit comprising the composition and to use the composition for treating soybean rust in the plants because each of the agents are known fungicides against plant pathogenic fungi, including those causing soybean rust. It is prima facie obvious to combine two or more compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; See In re Kerkhoven, 205 USPQ 1069. In fact, Oberholzer teaches the further use of other known fungicides, including all the fungicides recited herein, and boscalid and pyraclostrobin has been particularly known to be used in combination. A Kit comprising the combination would have been within the purview of ordinary skill in the art as kit provide a convenient package for use. As to claims 7-9, the further employment of agriculturally acceptable excipients, such as surfactant and diluent (water), in the composition would have been within the purview of ordinary skill in the art. For the term “fungicidal combination”, the term is construed as a mixture of fungicides, which read on those presented in a composition. Thus, the recited combination consisting of the three different fungicide would read on  mixture of such fungicides presented in a composition, provided that the composition does not comprise other additional fungicide. Note, the prior art do not teach or suggest that other additional fungicide would be required for the mixture herein.
Response to the Arguments
	Applicants’ amendments and remark submitted June 28, 2022 have been fully considered, but found unpersuasive.
Applicants contend that the cited references, alone or in combination do not teach or suggest, much less provide motivation to one of ordinary skill in the art to modify the disclosure of the references and produce the fungicidal combination as herein claimed. Applicants particularly argue that the rejections fails to provide object reasons to make the claimed combination with a reasonable expectation of success. The arguments are not probative. As discussed in prior office action, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Particularly, the cited references not only teach that each of the cited fungicides have been known for their respective functions, but also teach that combination of fungicides of different mechanism of actions have been old and well-known practice in the art as such combination would have been expected have better result than individual fungicide. Applicant particularly disputed above  statement. The examiner notes the statements are supported by the teachings of  Gewehr (US 20120322654 A1) and Scherer et al. (US 20120003199 A1) as recited in the rejections:
“Gewehr teach a synergistic combination of boscalid and another fungicidal compound. Gewehr reveals that boscalid has been known as being particularly useful against various plant rust, including soybean rust. See, particularly, the abstract, paragraphs [0025] to [0064]. Gewehr further reveals that “Mixing the binary mixtures according to the invention or the compositions comprising them in the use form as fungicides with other fungicides results in many cases in an expansion of the fungicidal spectrum of activity being obtained or in a prevention of fungicide resistance development. Furthermore, in many cases, synergistic effects are obtained” See, paragraph [0105]. Expressly disclosed other fungicides include, azoxystrobin, picoxystrobin, pyraclostrobin, bixafen, and copper compounds, such as copper hydroxide. See, paragraphs [0106] to [0109]; [0133]. Scherer et al. teach the employment of synthetic fungicides mixture for controlling harmful fungi, particularly, those pathogenic fungi infecting plants, such as soybean rust. See, particularly, the abstract, paragraphs [0166] to [0167]. Scherer et al. reveals various known fungicidal agents, including boscalid, bixafen, azoxystrobin, picoxystrobin, pyraclostrobin, copper hydroxide et al. are useful in the synthetic fungicidal mixture. See, particularly, paragraphs [0040], [0043], [0046], and [0058]-[0059]. Particular preferred mixture comprising pyraclostrobin and boscalid. See, particularly, paragraphs [0060], [0070].”
Further there is no issue of picking and choose, as each of those fungicidal agents are similarly suitable in the combination. There is no evidence the claimed combination would be patentably different from other possible combination. As to the remarks of “fails to provide object reasons to make the claimed combination with a reasonable expectation of success.” It is noted that, applicants fail to point out what kind of success residing in claimed invention would have not been expected based on teachings of cited references. As discussed in the rejection, at least an additive, or even a synergistic, effect of fungicidal activity would have been expected from a combination of different fungicidal agents  as many of such examples have been presented in the prior art. The motivation to combine the teachings of cited references would be those set forth in In re Kerkhoven, and prior art teach broadly to use combination of different fungicidal agents, without particular limitation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627